Citation Nr: 1019614	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  10-17 708	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
November 1980 decision of the Board of Veterans' Appeals, 
which denied entitlement to service connection for a 
psychiatric disability.

[The matter of the propriety of reduction of compensation 
payments due to incarceration on a felony conviction will be 
the subject of a separate Board decision.]


WITNESS AT HEARING ON APPEAL

Movant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The movant served from October 1970 to June 1974.  

The movant appealed a separate issue of reduction of 
compensation payments due to incarceration on a felony.  
During the course of that appeal, the movant testified before 
the undersigned at a January 2010 videoconference hearing.  
At that time, the movant argued that CUE had been committed 
in a prior Board decision denying service connection for a 
psychiatric disability, offering argument and evidence in 
support.  The movant has since submitted numerous, 
duplicative statements in support of the CUE motion.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
psychoneurosis in a November 1980 decision.

2.  The movant moved previously for revision of the November 
1980 decision on the basis of CUE relating to confusion about 
records from A.H. Wexler.

3.  The motion for revision was denied in January 2000 and 
July 2002 Board decisions.

4.  In September 2006, the Court affirmed the July 2002 Board 
decision, finding that CUE had not been committed in the 
November 1980 Board decision as to the issue of service 
connection for psychoneurosis.

5.  The movant's inservice permanent disqualification and 
transfer under A.F.R. 35-99 was not considered in the 
November 1980 Board decision, but would not materially 
altered the outcome of the case.

6.  The November 1980 Board decision did consider the 
evidence of an assault occurring in February 1973; the 
correct facts were before the adjudicator at the time of the 
decision.  

7.  The movant's CUE motion regarding records from A.H. 
Wexler is identical to the motion denied by the Board in July 
2002.

8.  The movant's CUE motion regarding a December 1974 VA 
examination request is identical to the motion denied by the 
Board in January 2000 and July 2002.

9.  The VA claims file records from 1991 and 1998, and 2008 
treatment records showing diagnoses of prostate cancer and 
rheumatoid arthritis did not exist at the time of the 
November 1980 Board decision.


CONCLUSIONS OF LAW

1.  The motion for reversal or revision of a November 1980 
Board decision denying entitlement to service connection for 
psychoneurosis is denied as to alleged error in consideration 
of the movant's inservice permanent disqualification and 
transfer under A.F.R. 35-99.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1403 (2009).

2.  The motion for reversal or revision of a November 1980 
Board decision denying entitlement to service connection for 
psychoneurosis is denied as to alleged error in failing to 
consider evidence of an assault occurring in February 1973.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1403 (2009).

3.  The motion for reversal or revision of a November 1980 
Board decision denying entitlement to service connection for 
psychoneurosis is dismissed with prejudice as a matter of law 
as to alleged error in consideration of records from A.H. 
Wexler.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1409(c) (2009); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

4.  The motion for reversal or revision of a November 1980 
Board decision denying entitlement to service connection for 
psychoneurosis is dismissed with prejudice as to refiling as 
to alleged error in failing to notify the movant of a 
scheduled VA examination in 1975 as a breach of the duty to 
assist in developing the movant's original claim prior to the 
November 1980 decision.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1409(c) (2009); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

5.  The motion for reversal or revision of a November 1980 
Board decision denying entitlement to service connection for 
psychoneurosis is dismissed with prejudice as to refiling as 
to any matter concerning duplicates of his VA claims file 
records from 1991 and 1998, and 2008 treatment records 
showing diagnoses of prostate cancer and rheumatoid 
arthritis.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1409(c) (2009); see Porter v. Brown, 5 Vet. App. 
233 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The movant has filed a variety of motions for revision or 
reversal of a November 1980 Board decision which denied 
entitlement to service connection for psychoneurosis.  The 
November 1980 Board decision is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
offered a three-pronged test to determine whether CUE was 
present in a prior final determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error . . . .  If a 
claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra. Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
can not be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

In March 1977, the movant filed, in relevant part, a claim 
for service connection for a nervous condition.  The Board 
denied this claim in a November 1980 decision, characterizing 
it as a claim for service connection for psychoneurosis.  
This decision is final.  See 38 U.S.C. § 7104 (West 2002).  

In September 1990, the movant filed for service connection 
for a psychiatric disability again, which was eventually 
granted by the Board in March 1999.  The movant appealed the 
assigned initial disability rating and effective date.  In 
the course of that appeal, the movant filed a motion to 
revise the November 1980 Board decision on the basis of CUE.  
The movant does not contest the finality of the November 1980 
Board decision.  The Board determined in January 2000 and 
July 2002 that the November 1980 decision was final, as did 
the U.S. Court of Appeals for Veterans Claims (Court) in 
September 2006.  The Board will not consider the finality of 
the November 1980 Board decision further.  The Board denied 
the CUE motion initially in January 2000, but the matter was 
vacated and remanded by the Court in March 2002.  The Board 
denied the CUE motion again in July 2002.  The movant 
appealed the Board's July 2002 decision to the Court, which 
affirmed the Board in a September 2006 decision.  See 21 
Vet.App. 410 (Table) (September 29, 2006).  

The January 2000 and July 2002 Board decisions reviewed the 
November 1980 Board decision for CUE on a variety of grounds.  
The Board's July 2002 consideration of the movant's prior CUE 
motion discusses, with specificity, the record as containing 
a copy of a memorandum dated in June 1973 from the movant to 
his commander, in which he requested curtailment of his 
overseas tour.  The movant stated that his character and 
personal pride had been damaged by a raid on his barracks by 
security police.  He indicated that his arm had been broken 
and also that he had chipped a front tooth as a result of the 
raid.  The movant also argued that the November 1980 decision 
had confused A.H. Wexler with another doctor.  The Board 
considered the allegation of confusion regarding A.H. Wexler 
and a failure to consider the assault in February 1973 in the 
January 2000 decision.  As noted in the Court's September 
2006 decision, the movant argued about a "mid-July" 1973 
memorandum from Major A.H. Wexler that provided an opinion 
regarding the movant's then-current condition and about 
evidence of an event involving a superior officer in 
September 1971 that led to his receiving at least three 
sessions of psychiatric treatments during service and 
ultimately resulted in his disqualification and removal from 
his position in a special Air Force police unit.  The Court 
determined that CUE did not exist as to the confusion 
regarding Wexler.  The Court found that the movant had not 
presented the September 1971 allegation to the Board, and 
that the Court could not consider the matter in the first 
instance.  The appeal as to the September 1971 incident was 
dismissed without prejudice to refiling.  See 38 C.F.R. 
§ 20.1404(a) (2009).  

The movant argues presently that the November 1980 Board 
decision should be revised on several grounds.  The movant's 
three principal arguments are most cogently presented in a 
November 2009 statement.  The movant indicates that the Board 
failed to appreciate that his commander, Captain. G. I., was 
responsible for his being permanently disqualified under 
A.F.R. 35-99, resulting in psychiatric care at Landstuhl Army 
Hospital in 1971, and transfer to a Transportation squadron.  
Specifically, he argues that Dr. Yeager, a member of the 
Board's November 1980 panel deciding his case, should have 
known that a transfer under 35-99 required a psychiatrist 
approval.  The movant also contends that he had submitted a 
letter and military personnel records, records referencing 
the 35-99, and information regarding a February 1973 barracks 
raid and physical assault by Captain G.I.  He states that the 
evidence was not mentioned by the Board's November 1980 
decision.  The movant also states that the Board confused 
A.H. Wexler with another doctor in November 1980.  He further 
argued that the Board could not have considered the evidence.  

In reviewing the first argument, the November 1980 Board 
decision did not specifically mention the 35-99 action in the 
movant's service personnel records.  In October 1980, the 
movant submitted a lengthy argument that included his 
submissions to federal court and a copy of some of his 
personnel records, one of which indicates a 35-99 action in 
September 1971.  The record at the time of the November 1980 
Board decision did, therefore, reflect that a 35-99 personnel 
action had been taken.  Regardless of whether a psychiatrist 
signed off on the 35-99, the underlying 35-99 record is not 
present in the claims file.  As the November 1980 Board 
decision noted, the movant's full service treatment records 
were not of record at the time, despite efforts by the RO to 
obtain them.  Presumably, a psychiatric evaluation in 1971, 
if undertaken, would have been associated with the movant's 
treatment records as well as his personnel records.  The 
November 1980 Board decision focused on the objective medical 
evidence of record, not the personnel actions taken during 
the movant's service.  Without an underlying personnel or 
medical record for the 35-99, the Board weighed the evidence 
relying on the medical evidence actually present in the 
record.  The Board observes that supporting records relating 
to the 35-99 action have not been since associated with the 
claims file, nor has the movant indicated that these records 
are available.  Without supporting contemporaneous service 
documentation associated with the 35-99 showing or suggesting 
that the Veteran developed an acquired psychiatric related 
disorder during service, the Board cannot see how discussion 
of the 35-99 action would not have altered the outcome of the 
case.  The Board concludes that there is no CUE in failing to 
specifically discuss the 35-99 action in the prior decision.   

The movant's second argument is that the Board did not 
consider the evidence of an assault occurring in February 
1973.  The November 1980 Board decision does reference and 
reflects consideration of what the movant described in his 
statements as "an unprecedented raid on his quarters with 
resultant injuries" during his active service.  In that 
decision, the Board went on to discuss those records 
pertinent to psychiatric treatment and diagnosis.  Relating 
the particulars of the raid is not necessary to the weighing 
of the evidence regarding the development of a possible, 
subsequent psychiatric disability.  Regardless of the exact 
details, the weighing of evidence would concentrate on 
resultant symptoms and diagnoses, not on the fact that the 
assault occurred.  The Board does not see how a fuller 
description of the raid in the prior decision would have 
altered the outcome of the Board's November 1980 analysis of 
the evidence regarding a psychiatric disability.  
Accordingly, the Board finds that there is no clear and 
unmistakable error relating to the discussion of the February 
1973 assault in the November 1980 Board decision.  

The movant's arguments related to the records from A.H. 
Wexler are identical allegations to those which has been 
considered and rejected by this Board and the Court.  The 
principle of res judicata applies here.  Russell v. Principi, 
3 Vet. App. 310, 315 (1992); see also Talbert v. Brown, 
7 Vet. App. 352, 355-56 (1995).  Each theory of CUE 
represents an entirely separate and distinct claim.  See 
Andre v. Principi, 301 F.3d 1354, 1362 (Fed.Cir.2002).  The 
specific CUE allegations as to A.H. Wexler, however, were 
already fully addressed and considered in the prior January 
2000 and July 2002 Board decisions.  The January 2000 and 
July 2002 Board decisions were affirmed on appeal to the 
Court, considering the same, specific CUE allegations as to 
records from A.H. Wexler.  Thus, the November 1980 Board 
decision may not be reviewed again on the same grounds.  See 
id.  To the extent to which the movant challenges the 
November 1980 Board decision on the basis of the records from 
A.H. Wexler, the Board concludes that his motion must be 
dismissed with prejudice.  See 38 C.F.R. § 20.1409(c) (2009).  

The movant has also made a few other arguments.  
Unfortunately, the movant has mistaken certain facts.  When 
discussing the Board's prior action, the movant indicates 
that the Court had deemed abandoned his CUE motion as to his 
service-connected left wrist disability.  The movant 
indicates that this means the Court reversed the Board.  This 
assertion is not true.  The Court declined to address the 
issue, leaving intact the Board decision without comment as 
to its correctness.  

The movant has also argued that the development prior to the 
November 1980 Board decision was inadequate.  The movant 
submitted a copy of a December 1974 VA examination request 
and stated that he was unaware that an exam had been ordered.  
This goes to the duty to assist and adequately develop a 
claim.  As a matter of law, this argument is inadequate to 
make out CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  The Board notes that the movant's previous CUE 
motions made the same allegations and were denied in the July 
2002 Board decision.  Thus, these alleged errors are also 
barred from consideration under the principle of res 
judicata.  The Board dismisses the allegation with prejudice 
to refiling.  See 38 C.F.R. § 20.1409, supra.  

The movant has also submitted a variety of additional 
documents which he argues should be taken into account in his 
appeal.  The movant has offered a copy of the decision in 
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008), duplicates 
of his VA claims file records from 1991 and 1998, and recent 
treatment records showing diagnoses of prostate cancer and 
rheumatoid arthritis.  The determination regarding CUE must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  Evidence that was not of record at the time 
of the decision (in this case, evidence associated with the 
claims folder after the November 1980 Board decision) can not 
be used to determine if CUE occurred.  See Porter v. Brown, 5 
Vet. App. 233 (1993).  The movant has submitted a series of 
documents that were not of record at the time of the November 
1980 Board decision.  As a matter of law, no CUE may be found 
to exist on the basis of evidence that was not and cannot be 
deemed constructively before the adjudicator at the time of 
the decision.  All of the movant's arguments regarding his 
new and additional evidence are inadequate to make out a 
valid CUE motion.  The submission of the Groves decision does 
not alter the fact that the CUE motions have been previously 
considered and denied by the Board, an outcome affirmed by 
the Court.  In essence, the procedural posture of the case is 
unchanged, and the Board remains barred from reconsidering 
the motion.  Furthermore, the outcome in Groves relies on a 
finding that the appellant in that case had been diagnosed 
with a chronic psychiatric disability during service and the 
same chronic psychiatric disability after service.  In this 
case, and as discussed in the November 1980 Board decision, 
the movant had been given conflicting diagnoses of a chronic 
psychiatric disability and a personality disorder.  In 
weighing the evidence, the Board, in its capacity as expert 
fact finder, concluded that the movant did not have a chronic 
psychiatric disability related to service.  In as much as 
November 1980 Board decision weighed conflicting diagnoses, 
the present case is distinguishable from Groves.  

The Board finds, therefore, that CUE does not exist in the 
November 1980 Board decision as to the matters of the 
discussion of the February 1973 assault and the failure to 
discuss the A.F.R. 35-99 personnel action.  The Board further 
finds that the allegations as to A.H. Wexler records have 
been previously determined not to be CUE by the Court, a 
determination unreviewable by the Board.  The movant's 
contentions regarding VA records from before the November 
1980 Board decision identify no error in the Board's decision 
and fail to make out a motion for CUE.  The movant's 
remaining contentions regard later developed evidence which 
did not exist at the time of the November 1980 Board decision 
and cannot form the basis of a CUE determination as a matter 
of law.  A CUE motion must be based on the record and law 
that existed at the time of the prior adjudication in 
question, and the Veterans Claims Assistance Act (VCAA) is 
not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).  


ORDER

The CUE motion to revise a November 1980 Board decision is 
denied as to failure of the November 1980 Board decision to 
consider evidence of a February 1973 raid, resulting in 
injuries to the movant.

The CUE motion to revise a November 1980 Board decision is 
denied as to failure of the November 1980 Board decision to 
consider evidence of an inservice transfer under A.F.R. 35-
99.

The CUE motion to revise a November 1980 Board decision is 
dismissed with prejudice to refiling as to allegations of CUE 
based on records from A.H. Wexler.

The CUE motion to revise a November 1980 Board decision is 
denied as to evidence of a December 1974 VA examination 
request.

	(CONTINUED ON NEXT PAGE)



The CUE motion to revise a November 1980 Board decision is 
dismissed with prejudice to refiling as to evidence of VA 
records from 1991 and 1998, and recent treatment records 
showing diagnoses of prostate cancer and rheumatoid 
arthritis.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


